   8:20-cv-00145-RFR-MDN Doc # 14 Filed: 09/02/20 Page 1 of 2 - Page ID # 37




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

AS AIR, LLC,

                     Plaintiff,                                 8:20CV145

           v.
                                                                  ORDER
AAS, INC. and DUSTIN S. BOURN,

                     Defendants.


       This matter is before the Court on a Findings and Recommendation (Filing No. 13)
issued by the magistrate judge 1 pursuant to 28 U.S.C. § 636(b)(1). The magistrate judge
recommends the Court dismiss the case as to defendant AAS, Inc. for plaintiff AS Air,
LLC’s (“AS Air”) failure to timely serve process as required by Federal Rule of Civil
Procedure 4(m). On July 29, 2020, the magistrate judge ordered (Filing No. 12) AS Air to
show cause why this case should not be dismissed as to AAS, Inc. for failure to prosecute
and warned that the failure to comply with the order may “result in dismissal of the action
as to defendant AAS, Inc. without further notice.” AS Air did not respond to the show-
cause order or object to the findings and recommendation. The deadline to object has now
passed.

       Pursuant to 28 U.S.C. 636(b)(1), the Court must “make a de novo review of . . .
specified proposed findings or recommendations to which objection is made.” The failure
to object, however, “eliminates not only the need for de novo review, but any review by
the district court.” Leonard v. Dorsey & Whitney LLP, 553 F.3d 609, 619-20 (8th Cir.
2009); see also Peretz v. United States, 501 U.S. 923, 939 (1991) (explaining de novo




       The Honorable Michael D. Nelson, United States Magistrate Judge for the District
       1

of Nebraska.
  8:20-cv-00145-RFR-MDN Doc # 14 Filed: 09/02/20 Page 2 of 2 - Page ID # 38




review is required “only when a party object[s] to the magistrate’s findings or
recommendations”).

      Because AS Air did not respond to the order to show cause and has not objected to
the magistrate judge’s findings and recommendation,

      IT IS ORDERED:
      1.     The Findings and Recommendation (Filing No. 13) is accepted.          Any
             objections are deemed waived.
      2.     This case is dismissed as to defendant AAS, Inc. without prejudice.

      Dated this 2nd day of September 2020.

                                               BY THE COURT:



                                               Robert F. Rossiter, Jr.
                                               United States District Judge




                                           2
